Citation Nr: 0707552	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of $7,660 in non-service-connected 
VA pension benefits was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
$7,660 in non-service-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 letter from the VA Pension 
Center that notified the veteran of the creation of an 
overpayment.  Later in February 2005, VA's Debt Management 
Center notified the veteran that the amount of the 
overpayment was $7,660.  In March 2005, the Committee on 
Waivers and Compromises denied the veteran's request for a 
waiver of the recovery of the overpayment.  The veteran 
testified before the Board in December 2006.

The Board REMANDS the appeal via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

First, the claims file that is currently before the Board 
appears to be incomplete.  As noted above, VA's Debt 
Management Center notified the veteran that the amount of an 
overpayment in non-service-connected VA pension benefits was 
$7,660.  However, this VA letter is not in the claims folder 
currently before the Board.  In addition, a letter from VA's 
Pension Center in Milwaukee, Wisconsin, from earlier in 
February 2005 referred to "multiple" Eligibility 
Verification Reports filed by the veteran.  While the claims 
folder contains such a report from December 2004, there do 
not appear to be any such reports in the claims folder from 
2000 (when the veteran first filed his claim for non-service-
connected VA pension benefits) until December 2004.  The 
absence of these and any other relevant documents effectively 
prevents the Board from reviewing the veteran's appeal.  On 
remand, all relevant records, including all VA correspondence 
and forms or letters from the veteran, must be associated 
with the claims folder.

Second, while the veteran's request for a waiver of recovery 
of the overpayment focuses primarily on grounds for the 
waiver (instead of the validity of the debt), he has also 
written that VA considered an incorrect amount received from 
a particular source, which was a factor in the determination 
that he had received an overpayment arising from his non-
service-connected VA pension benefits.  If the appellant 
asserts the invalidity of a debt, the matter of whether the 
overpayment was properly created must be addressed before a 
claim for waiver of an overpayment may be adjudicated.  
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); see 
VAOGCPREC 6-98 (Apr. 24, 1998) (cited 63 Fed. Reg. 31,264 
(1998)).  To date, the adjudication has been limited to the 
veteran's request for a waiver of the recovery of the 
overpayment, not its validity or the amount of the 
overpayment.    

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Associated all relevant 
adjudicative materials with the claims 
folder, including all Eligibility 
Verification Reports filed by the 
veteran between 2000 and December 2004 
and the February 2005 VA correspondence 
that notified the veteran of the 
specific amount of the overpayment in 
question.  If there are any other 
relevant records in VA's possession, 
they should also be associated with the 
claims folder.

2.  Readjudicate the veteran's claim, 
including both the issue of whether the 
overpayment of $7,660 was properly 
created and the issue of the veteran's 
request for a waiver of recovery of the 
overpayment of $7,660 in non-service-
connected VA pension benefits.  If 
either decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond. 
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



